Citation Nr: 0607238	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  97-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from September 6, 1996?

2.  What evaluation is warranted for PTSD from September 14, 
2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 30 percent evaluation effective September 
6, 1996.  In September 1998, the case was remanded for 
further development.  By a rating decision dated in November 
2005, the RO increased the evaluation to 50 percent effective 
September 14, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


 
REMAND

Correspondence was submitted and received by the Board in 
December 2005 and January 2006, i.e, after the appeal was 
certified to the Board in November 2005.  In this 
correspondence, the veteran's wife requested that his mental 
health records dated November 16, 2005 from Dr. Regina Walker 
at the VA Mental Health Clinic be obtained.  It was also 
indicated that the appellant's PTSD has deteriorated to such 
an extent that he is unemployable.  Therefore, a current 
evaluation of the veteran's current psychiatric condition and 
level of social and occupational functioning is in order.  In 
this respect, a social and industrial survey, and additional 
VA psychiatric and psychological examinations must be 
conducted.

The Board notes that the veteran's wife has submitted VA 
treatment records from Dr. Walker dated December 2005; 
however, the November 2005 treatment records are not in the 
claims file.  Records from 2005 to the present should be 
requested.

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded an 
additional Veterans Claims Assistance Act 
(VCAA) notice letter which specifically 
notifies the appellant that he needs to 
submit all pertinent evidence he 
possesses in furtherance of his claim.  
Any response received should be 
associated with the claims folder, and 
any development indicated should be 
undertaken.

2.  All VA medical records dating since 
November 2005, to include the above 
referenced November 2005 mental health 
study, should be obtained and associated 
with the claims folder.

3.  Thereafter, the RO should arrange for 
a social and industrial survey.  The 
veteran is to be interviewed by a social 
worker at his home to ascertain his daily 
activities, interactions and support 
group, hobbies or leisure pursuits, and 
any occupational or other gainful 
activities he is engaged in or has 
engaged in recently.  The claims folder 
and a copy of this remand must be made 
available for review by the social worker 
prior to the survey.  The social worker 
should make appropriate contacts and 
inquiries to verify the veteran's 
reported activities and contact groups.  
The social worker should ask any current 
and past employer about the quality and 
reliability of the veteran's work, the 
nature of any missed work, reasons for 
the appellant leaving/ being fired from 
his last employment, and the 
effectiveness of his work interactions.  
The social worker must elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker must then address how PTSD 
alone limits the veteran's employment 
opportunities, and whether it is at least 
as likely as not that PTSD alone, 
regardless of the appellant's age or 
other disorders, renders him 
unemployable. 

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
be conducted by a psychiatrist, to 
address both the nature and extent of his 
PTSD, based on a review of the entire 
record inclusive of any additional 
records and reports obtained, and based 
on any necessary tests and interview.  
The claims folder, a copy of this remand, 
and a copy of the social and industrial 
survey must be made available for review 
by the psychiatrist for the examination.  
Any necessary tests should be conducted.  
To the extent possible, objective testing 
should be undertaken to assess the 
actual, as contrasted with reported, 
symptomatology and level of impairment.  
The psychiatrist must attempt to 
differentiate any symptoms caused by PTSD 
from those caused by such other disorders 
as drug and alcohol abuse.  If the 
symptoms and disability caused by PTSD 
cannot be disassociated from symptoms 
caused by other disorders that fact must 
be noted in the psychiatrist's report.  
Any opinion offered must be supported 
with appropriate written reasons and 
bases.  The social and industrial survey 
should be referred to as a basis of 
assessing actual current interactions and 
functioning.  A Global Assessment of 
Functioning (GAF) score reflecting the 
veteran's level of disability solely due 
to his service connected PTSD, as opposed 
to any non-service connected drug or 
alcohol abuse should be provided.  The 
examiner must specifically opine whether 
it is at least as likely as not that PTSD 
alone renders the veteran unemployable.

5.  The veteran should also be afforded a 
VA psychological examination, to be 
conducted by a psychologist, to address 
both the nature and extent of his PTSD, 
based on a review of the entire record 
inclusive of any additional records and 
reports obtained, and based on any 
necessary tests and interview.  The 
claims folder, a copy of this remand, and 
a copy of the VA psychiatric examination, 
and a copy of the social and industrial 
survey must be made available for review 
by the psychologist for the examination.  
Any necessary tests should be conducted.  
To the extent possible, objective testing 
should be undertaken to assess the 
actual, as contrasted with reported, 
symptomatology and level of impairment.  
The psychologist must attempt to 
differentiate any symptoms caused by PTSD 
from those caused by such other disorders 
as drug and alcohol abuse.  If the 
symptoms and disability caused by PTSD 
cannot be disassociated from symptoms 
caused by other disorders that fact must 
be noted in the examiner's report.  Any 
opinion offered must be supported with 
appropriate written reasons and bases.  
The social and industrial survey should 
be referred to as a basis of assessing 
actual current interactions and 
functioning.  A Global Assessment of 
Functioning (GAF) score reflecting the 
veteran's level of disability solely due 
to his service connected PTSD, as opposed 
to any non-service connected drug or 
alcohol abuse alone should be provided.  
The examiner must specifically opine 
whether it is at least as likely as not 
that PTSD alone renders the veteran 
unemployable.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

